Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Natalie Fonville on 6/27/2022.

Amend the claims, as follows:

(Amended) A composition comprising a site-specific conjugate molecule, wherein the site-specific conjugate molecule comprises an immunoconjugate molecule comprising a polypeptide component and at least one conjugated molecule, wherein the polypeptide component comprises an antigen binding domain comprising an anti-GCN4 Fab fragment comprising the light chain amino acid sequence of SEQ ID NO:11 and heavy chain amino acid sequence of SEQ ID NO:12, bound to a targeting molecule, wherein the targeting molecule comprises targeting domain for binding to a target of interest and a immunoconjugate-antigen domain for recognition by the antigen binding domain of the immunoconjugate molecule, wherein the immunoconjugate molecule is bound to the targeting molecule through the interaction of the antigen binding domain of the polypeptide component of the immunoconjugate molecule with the immunoconjugate-antigen domain of the targeting molecule.


(Previously presented) The composition of claim 15, wherein the immunoconjugate-antigen domain is a GCN4 peptide.

(Amended) A method of detecting a target molecule in a sample from a subject comprising the steps of:		a) contacting the sample with at least one composition comprising a targeting molecule, wherein the targeting molecule comprises a targeting domain for binding to a target of interest and an immunoconjugate-antigen domain for recognition by an antigen binding domain of an immunoconjugate molecule,  		b) contacting the sample with at least one composition comprising a site-specific conjugate molecule of claim 15, 
(Amended) The method of claim 17, wherein at least one conjugated molecule is a detectable molecule.
(Amended) A method of treating a HER2 positive breast cancer in a subject in need thereof, the method comprising the steps of:
a) administering to the subject at least one composition comprising a targeting molecule, wherein the targeting molecule comprises a targeting domain for binding to a target of interest and an immunoconjugate-antigen domain for recognition by an antigen binding domain of an immunoconjugate molecule, wherein the targeting molecule specifically binds to an antigen associated with the disease or disorder; and		b) administering to the subject at least one composition comprising a site-specific conjugate molecule of claim 15, HER2 positive breast cancer 

(Amended) The method of claim 19, wherein the targeting molecule is fused to the immunoconjugate molecule prior to administration.

The following is an examiner’s statement of reasons for allowance:
The above amendments correct formal matters and delete non-elected subject matter.  Claims 17-19 have been amended for rejoinder and consistent with the election made in response to the restriction requirement. 
The rejection under sections 112(a) and 112(b) are withdrawn in view of Applicant’s amendments.
The rejection under section 103 is withdrawn since the applied references fail to teach or suggest a conjugate molecule comprising a polypeptide component which comprises an antigen binding domain comprising an anti-GCN4 Fab fragment comprising the light chain amino acid sequence of SEQ ID NO:11 and heavy chain amino acid sequence of SEQ ID NO:12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642